Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-3, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the power system, particularly including, “a second switch provided between a connection point and a second wiring, the connection point connecting the third end of the capacitor and the first switch, and the second wiring connecting the AC circuit breaker to the electric power grid; and a charging control circuit configured to make the second switch the disconnected state during the standby mode, to make the second switch the connected state while the first switch is in the disconnected state when the AC power supply returns from the standby mode to operation, and to make the second switch the disconnected state and make the first switch the connected state when the difference between a first voltage value of the electric power grid and a second voltage value of the capacitor is equal to or less than a predetermined first predetermined value” in combination with all of the remaining limitations recited in claim 1.
With respect to claims 5, 6, and 9, the prior art made of record fails to disclose or suggest, either individually or in 
With respect to claims 7 and 8, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the method for suppressing reactive power of a power system, particularly including, “making a second switch the disconnected state in the standby mode, the second switch being provided between a connection point and a second wiring, the connection point connecting the third end of the capacitor and the first switch, and the second wiring 
The closest prior art to Applicant’s invention are the Japanese patent publications JP 56-88627 A and JP 59-183146 U, as cited by Applicant on the IDS filed 30 October 2019. While, taken together, they disclose a similar power system with AC filter capacitor and first and second switches for disconnecting and charging of the capacitor, they fail to suggest the second switch being connected to the grid side of the AC breaker (the opposite side from the first switch), and also fail to suggest the particular charging control circuit and method steps for charging the capacitor when the AC power supply returns from the standby mode, as variously recited in the instant independent claims and quoted above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/FRED E FINCH III/Primary Examiner, Art Unit 2838